Citation Nr: 0907912	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for joint pain and 
popping of the right shoulder.

3.  Entitlement to service connection for joint pain and 
popping of the left shoulder.

4.  Entitlement to service connection for joint pain and 
popping of the right elbow.

5.  Entitlement to service connection for joint pain and 
popping of the left elbow.

6.  Entitlement to service connection for joint pain and 
popping of the fingers of the right hand.

7.  Entitlement to service connection for joint pain and 
popping of the fingers of the left hand.

8.  Entitlement to a compensable disability rating for 
service-connected hiatal hernia and positional 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to June 
1985 and from September 1988 to December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in August 2008.

The Veteran previously sought entitlement to service 
connection for a testicular cyst.  His claim was denied in 
March 2007 and notice of the denial was furnished that same 
month.

The Veteran submitted a statement wherein he stated his 
belief that he should be service-connected for his testicular 
cyst in April 2008.  The Board construes the Veteran's 
statement as a claim to establish service connection for a 
testicular cyst.  As the claim has not yet been developed or 
certified on appeal it is referred to the RO for such further 
action as may be necessary.


The issues of entitlement to service connection for joint 
pain and popping of the shoulders, elbows, and fingers are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran testified at a video conference hearing in August 
2008.  At that time, he withdrew the issues involving 
entitlement to service connection for a bilateral hearing 
loss and entitlement to a compensable disability rating for 
his hiatal hernia and positional GERD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
entitlement to service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal for 
entitlement to a compensable disability rating for hiatal 
hernia with positional GERD have been met.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.204.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the Veteran or by his 
or her authorized representative.  3 8 C.F.R. § 20.204 
(2008).

The Veteran testified at a video conference hearing in August 
2008.  He stated that he wanted to withdraw his appeal in 
regard to the issues involving entitlement to service 
connection for bilateral hearing loss and entitlement to a 
compensable disability rating for hiatal hernia with 
positional GERD.  (Transcript pp. 2-3).  

The Veteran's statements contained in the transcript of the 
hearing, demonstrate his clear intention to withdraw his 
appeal as to those two issues.  Consequently, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to the issues of service connection 
for bilateral hearing loss and entitlement to a compensable 
disability rating for hiatal hernia with positional GERD.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, as it pertains to those issues, and the Veteran's 
appeal as to those two issues is dismissed.  38 U.S.C.A. 
§ 7105.


ORDER

The Veteran's appeal for entitlement to service connection 
for bilateral hearing loss is dismissed.

The Veteran's appeal for a compensable disability rating for 
hiatal hernia with positional GERD is dismissed.




REMAND

The Veteran's service treatment records (STRs) are negative 
for any evidence of treatment for complaints of any type of 
shoulder, elbow, or fingers problems.  The first reference to 
any type of problem with his shoulders, elbows, or fingers 
came when he was being processed for his retirement in 
September 2005.  The Veteran told the examiner that he had 
problems that had not been addressed in the past.  In 
particular, he said that he had multi-joint pain for 
approximately one year.  He said that taking Motrin helped 
with the pain.  He said the pain included his fingers and 
elbows.  The Veteran also said he had occasional popping with 
his shoulders.  He denied pain or any trauma involving the 
shoulders.  The Veteran said he was not seeking treatment for 
any of his complaints; he just wanted them noted in his 
record.  No specific assessment was provided in regard to the 
Veteran's complaints involving his shoulders, elbows, and 
fingers.

The Veteran's STRs also show that he was deployed to 
Southwest Asia from November 2003 to February 2004 and from 
January 2005 to May 2005.  His DD 214, for a period of 
service from September 1988 to December 2005, reflects that 
the Veteran was awarded a Southwest Asia Service Medal with 
one oak leaf cluster.   

The Veteran submitted his claim for VA disability 
compensation in October 2005.  He was not retired from 
service until December 2005.  Among the various issues listed 
for service connection were joint pain of the shoulders, 
elbows, and fingers, and popping of the shoulders.

The RO wrote to the Veteran and advised him of the 
information/evidence needed to substantiate his claim in 
March 2006.  The Veteran responded that he had no additional 
information/evidence to submit.  The Veteran was afforded a 
VA general medical examination in April 2006.  He complained 
of joint pain and stiffness involving his elbows, and 
shoulders.  No findings were reported for those complaints.

The Veteran was afforded a VA joints examination, also in 
April 2006.  The examiner noted he had reviewed the claims 
folder in his report.  The Veteran was noted to have 
complaints of bilateral shoulder pain, elbow pain, and hand 
pain.  In particular, the Veteran said he had had pain his 
shoulders for years.  He also had had some popping but no 
pain.  He said that he had not had any injuries to his 
shoulders.  The Veteran also said he had some pain with 
popping of his joints of his hands.  There was no history of 
trauma.  The Veteran said he would have clicking and popping 
but no pain.  In regard to his elbows, the Veteran said he 
had some elbow popping and pain in the left elbow over the 
last year with his last flare-up approximately one month 
earlier.  He self-treated with Motrin and the pain went away.  
The veteran denied any pain in the elbows or hands at the 
time of the examination.  He also denied that his complaints 
involving his shoulders, elbows, and hands caused any 
problems with his activities of daily living.

The examiner reported that the Veteran had some crepitus with 
range of motion of the shoulders but no pain.  There was no 
evidence of impingement.  The Veteran had active and passive 
ranges of motion of 0 to 170 degrees for abduction, 0 to 175 
degrees for forward flexion, external rotation to 30 degrees 
and internal rotation to 90 degrees.  There was no pain with 
the motion.  The examiner said the Veteran had strength of 
5/5 bilaterally.  There was no additional limitation with 
repeated testing.

In regard to the hands the examiner said there was no 
tenderness to palpation to the interphalangeal (IP) joints, 
metacarpohalangeal (MCP) joints of the hands bilaterally.  
The Veteran was said to have good grip strength with 5/5 
bilaterally.  No popping was noted on examination of all of 
the fingers.  The examiner said the Veteran had full active 
and passive range of motion for all of the fingers with IP 
joints from 0 to 90 degrees and MCP joints 0-90 degrees 
without pain.  

The examiner reported that the Veteran had a full range of 
active and passive motion for both elbows.  He said there was 
a range of motion of 0 to 160 degrees bilaterally without 
pain.  Supination was to approximately 80 degrees and 
pronation to approximately 90 degrees without pain.  No 
popping was noted on examination and there were no limits to 
range of motion on testing.  

The examiner noted that x-rays of each shoulder, elbow, and 
both hands showed no evidence of fracture, dislocation, 
degenerative changes or lesions.  The impression was that the 
right and left shoulder were normal, there was popping of 
undetermined etiology, bilateral hand painless popping that 
was possibly early degenerative joint disease (DJD) in the 
hand joints, and bilateral painless popping in the elbows 
that was also described as possible early DJD.  

The Veteran's claim was denied in July 2006.  The RO 
adjudicated the claim based on whether direct service 
connection for the claimed disorders could be established.  
The RO did not consider the possibility of a disability due 
to an undiagnosed illness under 38 U.S.C.A. § 1117 (West 
2002) and 38 C.F.R. § 3.317 (2008).  The statement of the 
case (SOC) also did not include a discussion of the above 
statutory and regulatory provisions in the confirmed denial 
of the claim.

As noted, the Veteran did serve in Southwest Asia.  He has 
been recognized for that service by way of his medal.  His 
STRs show him to be in Qatar during his first period and 
again for part of his second deployment.  In addition to the 
evidence provided by his medal, Qatar is one of the countries 
specifically listed by regulation that must be considered for 
service in Southwest Asia.  See 38 C.F.R. § 3.317(d)(4) 
(2008).

The Veteran must be provided with the notice required by the 
Veterans Claims Assistance Act of 2000 for claims involving 
undiagnosed illnesses.  He also must be afforded an 
appropriate examination to assess whether his subjective 
symptoms warrant consideration as an undiagnosed illness.

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from September 26, 2007, to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2008).  
Specifically, the Veteran should be 
advised of the requirements to 
substantiate a claim for service 
connection for an undiagnosed illness.

2.  Obtain copies of VA medical records 
pertaining to the Veteran that are dated 
from September 26, 2007, to the present 
and associate them with the claims 
folder.  If no such records exist, a 
notation should be made in the claims 
file.  

3.  The Veteran should be afforded a VA 
examination to address his claim 
involving joint pain and popping in his 
shoulders, elbows, and fingers, as 
possibly related to his service in 
Southwest Asia.  The claims folder and a 
copy of this remand must be provided to 
the examiner and reviewed as part of the 
examination.  The examiner must indicate 
in the examination report that such a 
review occurred.  

The examiner should follow the 
established protocol for undiagnosed 
illness examinations.  In regard to any 
disorder that is diagnosed, the examiner 
is requested to provide an opinion 
whether there is a 50 percent probability 
or greater that the diagnosed disorder 
can be related to the Veteran's service.  
The report of examination should include 
the complete rationale for all opinions 
expressed

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


